Citation Nr: 1001507	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-04 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk





INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1962 to August 1966.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2006 rating decision of the Boise, Idaho Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2007 a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  A transcript of the hearing is associated with the 
claims file.  


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not 
manifested in the Veteran's first postservice year; and the 
preponderance of the evidence is against a finding that his 
current bilateral hearing loss disability is related to his 
service or to any event therein.  

2. Tinnitus was not manifested in service, and the 
preponderance of the evidence is against a finding that the 
Veteran's current tinnitus is related to his service or to 
any event therein. 


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2009).

2. Service connection for tinnitus is not warranted. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  A May 2006 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing, and also advised him of disability 
rating and effective date criteria.  He has had ample 
opportunity to respond/supplement the record and has not 
alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO 
arranged for an audiological evaluation in August 2006.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.
B. Factual Background

The Veteran's DD Form-214 reflects that he served in the Air 
Force, and that his military occupation specialty (MOS) in 
service was aircraft electronics navigation equipment 
repairman.

The Veteran's STRs, including his service entrance and 
separation examination reports, are silent for complaints, 
findings, treatment, or diagnoses relating to tinnitus or 
hearing loss.

On July 1962 entrance examination, audiometry revealed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On July 1966 separation examination, puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
0 (10)
-5 (5)
0 (5)
LEFT
5 (20)
-5 (5)
-10 (0)
20 (30)
15 (20)

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

An April 2002 letter from M. B., B. S. states that the 
Veteran had a normal, sloping to moderate-severe hearing loss 
in both ears.  It was determined that he was not a candidate 
for hearing aids at the time.  Audiometry in chart format was 
included.

An April 2006 statement by private audiologist, A.C., AuD., 
notes that the Veteran had "a significant history of noise 
exposure without the use of hearing protection devices".  

A June 2006 statement from the Veteran relates that during 
service and after, he noticed occasional ringing in his ears 
and loss of hearing at high frequencies.  He stated that he 
had trouble hearing normal conversation. 

On August 2006 audiological evaluation (on behalf of VA), 
puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
60
65
LEFT
20
15
20
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The Veteran reported having constant bilateral tinnitus.  The 
diagnosis was a mild sloping to moderately severe high 
frequency sensorineural hearing loss, bilaterally.  The 
audiologist noted that service medical records included 
documentation of normal hearing thresholds at enlistment and 
separation and stated "[the Veteran's] current hearing loss 
and tinnitus are less likely than not due to active duty 
noise exposure." 

In a September 2006 letter, the Veteran argued, in part: 
"Medical experts will advise that repeated exposure to loud 
noise even at a young age can precipitate the onset of 
hearing damage which will not show up for years."  

In a March 2007 letter, the Veteran related that he had 
flight line noise exposure without the aid of hearing 
protection during service.  He stated that after service he 
worked in insurance and did not have significant occupational 
or recreational noise exposure.  He noted that he was not 
seeking disability, but was only seeking assistance for 
hearing aids. 

At the March 2007 DRO hearing the Veteran testified that 
during service he was exposed to substantial levels of noise, 
and argued, in essence, that he had delayed onset hearing 
loss/tinnitus as a result of such noise exposure.  The DRO 
provided him (and associated with the record a copy of) an 
Institute of Medicine study on military noise exposure, 
published in 2005, which included, in pertinent part, a 
finding that there was no scientific basis for delayed onset 
noise-induced hearing loss.  

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

	Hearing Loss

Certain chronic diseases (including organic diseases of the 
nervous system - to include sensorineural hearing loss 
(SNHL)) may be service-connected on a presumptive basis if 
manifested to a compensable degree in a specified period of 
time postservice (one year for organic diseases of the 
nervous system). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is diagnosed 
and shown by official audiometry.  It may also be reasonably 
conceded that by virtue of his MOS in the Air Force he likely 
had a significant amount of exposure to aircraft noise in 
service. 

The Veteran's STRs (including his service separation 
examination report) do not show a hearing loss disability.  
Furthermore, there is no evidence that SNHL was manifested in 
the first year following his discharge from active duty.  
Consequently, service connection for a hearing loss 
disability of either ear on the basis that such disability 
became manifest in service and persisted, or on a presumptive 
basis (for SNHL as an organic disease of the nervous system 
under 38 U.S.C.A. § 1112) is not warranted.  Under these 
circumstances, what is required to establish service 
connection for his hearing loss disability is that there must 
be competent evidence that relates such disability causally 
to his service/noise trauma therein.  

The only competent (medical) evidence of record that 
specifically addresses whether there is a nexus between the 
Veteran's hearing loss and his noise exposure in service is 
the opinion of the audiologist on August 2006 audiological 
evaluation on behalf of VA.  She opined that the Veteran's 
"current hearing loss . . . [is] less likely than not due to 
active duty noise exposure."  For supporting rationale she 
pointed to findings of normal hearing at entrance and 
separation from service.  As the opinion is by a medical 
professional competent to provide it, and explains the 
underlying rationale for the opinion, it is probative, 
evidence in this matter.  As there is no competent evidence 
to the contrary, it is persuasive.  Te Board notes that the 
Veteran has challenged the rationale of the August 2006 
audiological examiner by asserting that a noise-induced 
hearing loss may have delayed onset (and asserting that such 
would be supported by medical providers' opinions).  However, 
he has not submitted any such opinions/textual evidence in 
support of his claim.  Rather, what the record includes is a 
report of a 2005 published medical study on military noise 
exposure which found (in part) that there is no scientific 
basis for delayed-onset noise-induced hearing loss.

It is also noteworthy that the first clinical notation of the 
Veteran's hearing loss was in 2002, more than 36 years after 
service.  Such a lengthy time interval between service and 
the first postservice clinical notation of complaints or 
symptoms associated with a disability for which service 
connection is sought is, of itself, a factor for 
consideration against a finding that the disability is 
related to service.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service). 

The Veteran is competent to provide lay evidence as to his 
observation of his hearing loss (See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994)); however, he is not competent to 
establish by his own statements/testimony that his hearing 
loss is related to his service/noise trauma therein, as that 
is a medical question, and he is a layperson, lacking the 
requisite expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss.  Therefore, 
the benefit of the doubt rule does not apply; the claim must 
be denied. 


        Tinnitus

The Veteran alleges he has tinnitus as a result of his 
exposure to noise trauma during service.  It is not in 
dispute that he now has tinnitus and that by virtue of his 
service he likely had significant exposure to noise trauma in 
service.  However, as tinnitus was not noted in service, 
service connection for such disability on the basis that it 
became manifest in service and persisted is not warranted.  

Consequently, what is required to establish service 
connection for the Veteran's tinnitus is competent evidence 
of a nexus between such disability and the Veteran's 
service/noise trauma therein.  See Hickson, 12 Vet. App. at 
253.  There is no such evidence in the record.  The only 
competent evidence that addresses this matter, the 
audiologist's opinion on August 2006 audiological evaluation 
on behalf of VA, is to the effect that the Veteran's tinnitus 
is "less likely than not due to active duty noise 
exposure."  The examiner is a medical professional and is 
competent to offer the opinion.  She reviewed the Veteran's 
medical records in conjunction with the examination/opinion 
request, and her opinion is accompanied by rationale, citing 
that a hearing loss was not noted on separation.  
Consequently it is probative evidence in this matter.  As 
there is no competent (medical) evidence to the contrary, it 
is persuasive.  It is also noteworthy that tinnitus likewise 
was first clinically noted in 2002.  As was noted above, a 
lengthy time interval between service and the initial 
postservice clinical manifestation or notation of a 
disability for which service connection is sought is, of 
itself, a factor for consideration against a finding of 
service connection.  See Maxson, 230 F.3d. at 1333. [While 
the Veteran has recently reported that he has had tinnitus 
for a long time (perhaps dating back to service), those 
accounts are considered compensation-driven, and not 
reliable.] 

While the Veteran may be competent to testify as to the 
symptoms he experiences, including the presence of ringing in 
his ears (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), he 
is not competent to relate such disability to service/noise 
exposure therein by his own opinion.  He is a layperson and 
lacks the medical training necessary to achieve competence in 
determinations on medical etiology.  Whether current tinnitus 
is related to remote noise trauma is a question that is 
medical in nature and not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim.  
Therefore, the benefit of the doubt rule does not apply; 
service connection for tinnitus must be denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


